Citation Nr: 0842316	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-02 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a stomach 
condition.

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2006, the RO denied service connection on a direct 
basis for headaches and a stomach condition.  In November 
2006, the RO denied service connection for depression and a 
stomach condition as secondary to hepatitis C.  In April 
2007, the RO denied service connection for headaches as 
secondary to hepatitis C.  

As indicated, the RO separately adjudicated direct and 
secondary theories of entitlement for the claims of service 
connection for headaches and a stomach condition.  The Board, 
however, has listed the issues as "entitlement to service 
connection" for the disability claimed and will consider all 
applicable theories of entitlement.  See Schroeder v. West, 
212 F.3d 1265 (Fed. Cir. 2000) (once a veteran has properly 
made out a well-grounded claim for a current disability as a 
result of a specific in- service occurrence or aggravation of 
a disease or injury, VA's duty to assist attaches to the 
investigation of all possible in-service causes of that 
current disability, including those unknown to the veteran); 
Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (although there 
may be multiple theories or means of establishing entitlement 
to a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute the 
same claim).  


FINDINGS OF FACT

1.  The preponderance of the evidence does not show a current 
headache disorder that is related to complaints during active 
service; or, that is proximately due to or aggravated by 
service-connected hepatitis C.  

2.  The preponderance of the evidence does not show a current 
stomach condition (separate from the symptoms associated with 
hepatitis C) that is related to complaints during active 
service; or, that is proximately due to or aggravated by 
service-connected hepatitis C.

3.  The preponderance of the evidence does not show a current 
diagnosis of depression that is related to service; or, that 
is proximately due to or aggravated by service-connected 
hepatitis C.


CONCLUSIONS OF LAW

1.  Service connection for headaches is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2008); 38 C.F.R. § 3.310 (2006).

2.  Service connection for a stomach condition is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310 (2008); 38 C.F.R. § 3.310 (2006).

3.  Service connection for depression is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2008); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In May 2006, prior to the initial rating, the RO issued a 
letter notifying the veteran of the evidence needed to 
substantiate his claims for service connection for a stomach 
condition and headaches.  This letter advised the veteran of 
the evidence VA would obtain and of the evidence he needed to 
provide.  He was asked to send any evidence in his possession 
that pertained to his claims.  He was also provided 
information about how VA assigns disability ratings and 
effective dates.  In September 2006, the RO sent a letter 
notifying the veteran of the evidence needed to substantiate 
his claims for service connection for depression and a 
stomach condition on a secondary basis.  He was also notified 
of his and VA's responsibilities regarding obtaining 
evidence.  These claims were adjudicated by rating decision 
dated in November 2006.  In February 2007, the RO sent the 
veteran a letter advising him of the evidence necessary to 
substantiate his claim for service connection for headaches 
on a secondary basis.  He was again advised of his and VA's 
responsibilities for obtaining evidence.  The claim was 
adjudicated by rating decision dated in April 2007. 

The Board recognizes that the veteran was never sent a letter 
specifically advising him of how to substantiate a claim for 
service connection for depression on a direct basis.  
However, as he was advised as to how to substantiate a claim 
for service connection on a direct basis for the remaining 
issues on appeal, the Board believes that a reasonable person 
would have understood what was needed to substantiate the 
claim for depression as well.  The Board also acknowledges 
that the September 2006 and February 2007 letters did not 
include information regarding the assignment of disability 
ratings and effective dates.  The Board notes, however, that 
the veteran was provided this information in the May 2006 
letter and as the claims are denied herein, the Board 
considers any error regarding this information 
nonprejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains the veteran's service treatment 
records and VAMC records.  The veteran also submitted various 
private records.  The veteran has not identified additional 
records that need to be obtained.  The veteran was provided 
VA examinations for the claimed conditions in November 2006.  
The claims file was available for review and medical opinions 
were obtained.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  Id.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment, effective October 10, 
2006, sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected 
one is judged.  Although VA has indicated that the purpose of 
the regulation was merely to apply the Court's ruling in 
Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change in the 
regulation.  For this reason, for those claims pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which is more favorable to the claimant.  See 38 C.F.R. 
§ 3.310 (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Headaches

The veteran contends that he is entitled to service 
connection for headaches.  In a September 2006 statement, the 
veteran reported headaches since his tour of duty.  In a May 
2007 statement, he reported that he has suffered with 
headaches for many years.  He indicated he did not have 
headaches prior to service and that he started getting them 
about the time he was diagnosed with hepatitis C.

Service treatment records show that the veteran was seen in 
August 1971 with various complaints, including having a 
frontal headache for three days.  Impression was "cannot 
find illness."  The veteran did not complain of headaches at 
separation and the service records are negative for evidence 
of a chronic disability manifested by headaches.  

On VA liver examination in August 2006, the veteran reported 
recurrent headaches a number of times per week.  On VA 
neurological examination in November 2006, the veteran 
reported frequent headaches, three to four times a week, 
starting while in service after suffering from an upper 
respiratory infection.  He reported that the headaches are 
nagging and accompanied by mild nausea.  They are not 
incapacitating and he has not sought medical treatment.  
Objectively, the cranial nerves were intact and reflexes were 
normal.  The cerebellar exam was also normal.  Diagnosis was 
chronic headache disorder.  

Based on the examination, interview, and review of records, 
the examiner determined that the veteran's headache disorder 
was less likely as not caused by or a result of inservice 
treatment; and it was less likely as not caused by or a 
result of hepatitis C.  The examiner noted there was no 
documentation of chronic headaches during service and that 
infection with the hepatitis C virus was not associated with 
chronic headaches.  In an addendum dated in February 2007, 
the examiner indicated that the headache disorder was not 
thought to be aggravated by the hepatitis C infection.  It 
was noted that there was no evidence to support the 
allegation that headaches would not exist if the veteran did 
not have hepatitis C exposure.  In conclusion, the examiner 
indicated there was no medical evidence to support any form 
of a causal or aggravating relationship between hepatitis C 
infection and the claimed headache condition.  The Board 
finds this medical opinion to be the most probative evidence 
of record as to the issue of whether there is a relationship 
between his current headaches, and either his service or a 
service-connected disability.

The Board is cognizant that the veteran is competent to 
report that he had headaches beginning in service and 
continuing since that time.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation); see also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (the 
veteran can attest to factual matters of which he had first-
hand knowledge that are capable of lay observation).  
However, the credibility of his report is undercut by his 
inconsistent statements regarding the date of onset of 
headaches.  As noted, the veteran first alleged they began 
during service, but later reported that they began around the 
time of his hepatitis C diagnosis, which was many years 
following service.

As discussed, treatment records do not establish a chronic 
disability manifested by headaches during service.  
Additionally, the record does not contain any medical 
evidence relating the chronic headache disorder to military 
service or establishing that the headaches were caused or 
aggravated by service-connected hepatitis C.  The Board 
acknowledges the veteran's contentions that his headaches are 
related to service or service-connected disability.  As noted 
above, however, there is no credible evidence of a continuity 
of symptomatology between his current headaches and service, 
and the veteran is not otherwise shown to be competent to 
provide a medical etiology opinion linking the headaches to 
service or a service-connected disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for headaches, the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2008).  

Stomach condition

The veteran also contends that service connection is 
warranted for a stomach condition.  In his May 2006 claim, he 
indicated that military medical records show the onset of a 
stomach condition (gastritis and anorexia).  In a September 
2006 statement, the veteran reported that he suffered with a 
stomach condition during service and he feels this condition 
should be service-connected on a direct basis or as secondary 
to hepatitis C.  

Service records show that the veteran was seen on August 3, 
1971 with various complaints including a three week history 
of anorexia and 5 pound weight loss.  He was seen on August 
26, 1971 with complaints of vomiting.  Impression was 
gastroenteritis.  Three days later, the veteran was admitted 
to the hospital with a diagnosis of infectious hepatitis.  
Stomach complaints were not noted at separation and the 
veteran indicated he felt in the best of health.

VAMC records show diagnoses of hepatitis C and 
gastroesophageal reflux disease (GERD).  

On VA liver examination in August 2006, the veteran reported 
occasional right upper quadrant abdominal pain.  He described 
occasional nausea but no vomiting.  These complaints were 
noted as current symptoms of hepatitis C.  Abdominal 
ultrasound showed a contracted gallbladder but was otherwise 
normal.  Diagnosis was hepatitis C, with the most likely risk 
factors noted to be receiving a tattoo or sharing razors.  
Both of these risk factors were noted to have occurred in 
service, and, in a subsequent August 2006 rating decision, 
the RO granted service connection for hepatitis C.

On VA stomach examination in November 2006, the veteran 
reported frequent nausea beginning in service.  Physical 
examination findings were reported as normal without 
organomegaly, ascities, or distention.  Diagnosis was 
hepatitis C.  The examiner determined that the veteran's 
claimed frequent nausea was not caused by his bout of 
gastroenteritis while in the service.  The examiner noted 
that there is no evidence that an isolated distant episode of 
gastroenteritis can cause persistent nausea for over 30 
years.  

Regarding whether there is a relationship between current 
complaints and service-connected hepatitis C, under the 
"diagnosis" section of the report, the examiner listed 
frequent nausea as a problem associated with the diagnosis of 
hepatitis C.  However, under the "medical opinion" section 
of the examination report, the examiner stated it was 
extremely unlikely the persistent nausea described by the 
veteran was caused by the hepatitis C infection.  The 
examiner noted that hepatitis C is a chronic condition that 
most often is present without symptoms, but that 25 to 30 
percent of patients will have nonspecific symptoms, most 
commonly fatigue and weakness.

The Board has considered all evidence of record and does not 
find that the veteran currently has a stomach condition 
(separate from the symptoms associated with hepatitis C) that 
is related to active service or was caused or aggravated by 
service-connected hepatitis C.  The Board recognizes that the 
veteran is competent to report experiencing nausea during 
service and thereafter.  However, the Board ultimately places 
more weight on the opinion of the competent health care 
specialist discussed above.  As noted, the VA examiner 
reviewed the record, took the veteran's lay reports into 
account, and nevertheless concluded that it was unlikely that 
the veteran's current complaints are related to the in-
service episode of gastroenteritis.  The examiner also found 
that the reported nausea was unlikely to be related to the 
veteran's service-connected hepatitis C.

In this regard, the Board notes that nausea is one of the 
symptoms considered when evaluating disability resulting from 
hepatitis C.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2008).  The veteran is currently receiving a 10 percent 
evaluation for hepatitis C.  As nausea is contemplated by the 
specific rating criteria for hepatitis C, the Board believes 
that, even had his nausea been shown to be secondary to 
hepatitis C, awarding a separate disability nausea would be 
prohibited by 38 C.F.R. § 4.14 (2008).  However, as the 
examiner found such a relationship unlikely in this 
particular case, the Board finds that application of 
38 C.F.R. § 4.14 is not necessary.

The Board notes that there is no contrary medical opinion of 
record suggesting an association between his nausea and 
either his military service or his service-connected 
disability.  As the preponderance of the evidence is against 
the claim for service connection for a stomach condition, the 
doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  

Depression

The veteran contends that service connection is warranted for 
depression.  In his January 2007 notice of disagreement, he 
reported his belief that his depression/adjustment disorder 
was related to his service-connected conditions.  He reported 
there is nothing in his current living situation that bothers 
him other than his health.  He indicated he is in good health 
except for having hepatitis C.

Service treatment records do not show complaints of or 
treatment for a psychiatric disability.  No psychiatric 
abnormalities were noted at separation.

On VA examination in November 2006, the veteran reported he 
gets depressed because of fatigue and body aches.  He 
reported the onset of depression a couple of years prior.  On 
mental status examination, affect was normal and mood was 
good.  Thought processes and content were unremarkable.  Axis 
I diagnosis was adjustment disorder with depressed mood 
secondary to non-service related medical events.  Based on 
review of the veteran's chart, claims file, and examination, 
the examiner stated that his current adjustment disorder was 
not related to the present claim as secondary to hepatitis C.  
There was insufficient evidence to substantiate that the 
depression would be related to hepatitis C.  The examiner 
noted that the veteran indicated working in a labor type 
position for three decades took a toll on his body and he 
reported significant headaches, which were described as 
incapacitating.  It was the examiner's opinion that it was 
more likely than not that this would be the etiology for his 
current adjustment disorder also with the early retirement 
and figuring out his life path post retirement.  

On review, the evidence of record does not show that the 
veteran currently has a psychiatric disability that is 
related to active service or was caused or aggravated by 
service-connected hepatitis C.  The Board has considered the 
veteran's lay assertions as to the nature and etiology of his 
headaches.  However, while the veteran is competent to report 
symptoms of depression, the Board places far more probative 
weight on the opinion of the VA examiner as to the etiology 
of his symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The Board also acknowledges the examiner's statement that the 
adjustment disorder is related, in part, to headaches.  
However, as service connection has not been established for 
headaches, service connection for depression cannot be 
established as secondary to headaches.  

As the preponderance of the evidence is against the claim for 
service connection for depression, the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2008). 




ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a stomach condition is 
denied.

Entitlement to service connection for depression is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


